UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 12-2334


SALAME M. AMR,

                  Plaintiff - Appellant,

           v.

EDDIE N. MOORE, JR.; NASSER RASHIDI; LARRY C. BROWN; KEITH
M. WILLIAMSON,

                 Defendants – Appellees,

           and


VIRGINIA STATE UNIVERSITY,

                 Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:07-cv-00628-REP)


Submitted:   February 21, 2013              Decided: February 25, 2013


Before AGEE and     DAVIS,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Salame   M. Amr, Appellant Pro Se.          Gregory Clayton Fleming,
Senior   Assistant Attorney General,        Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

          Salame   M.   Amr   appeals    the   district   court’s   order

denying his motion to disqualify.        We have reviewed the record

and find no reversible error.          Accordingly, we deny leave to

proceed in forma pauperis and dismiss the appeal for the reasons

stated by the district court.      Amr v. Moore, No. 3:07-cv-00628-

REP (E.D. Va. Sept. 24, 2012).         We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                               DISMISSED




                                   3